DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “operation member” (61) mentioned in paragraph [0025] of the original specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Lines 10-11 of paragraph [0021] of the original disclosure recites: “…arranged at the lock member 22…”.  It is recommended to be changed to read: “…arranged at the fixed member 22…”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casarez (U.S. Publication No.: 2017/0192341, and further in view of Sugita et al. (U.S. Publication No.: 2005/0237635).
Regarding claim 1:
	Casarez discloses a handheld gimbal comprising: a handheld member (FIGS. 1, 11, (100), (1100)); a gimbal body ((102)), an end of the gimbal body being connected to the handheld member (FIGS. 1, 11); a fixing base including a base body (indicated below); the base body being mounted at another end of the gimbal body (FIGS. 1, 6B, 10A, 11).

    PNG
    media_image1.png
    475
    505
    media_image1.png
    Greyscale

	Casarez does not specifically disclose that a movable member movably connected to the fixed member arranged at the base body.
	Sugita teaches a lens barrel holder, comprising: a fixing base including a base body (FIGS. 1, 4, (1d)) and a fixed member ((1e)) arranged at the base body (FIG. 1); a movable member ((2)) movably connected (at (11)) to the fixed member ([0032]); and a lock member arranged at at least one of the fixed member (FIG. 1, 3, the fastening mechanism including (4) is arranged at one end of (1e)) or the movable member and configured to cause the movable member and the fixed member to close or separate, the fixed member and the movable member being configured to fix a photographing device when being closed or allow the photographing device to be detached when being separated ([0041-0053]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Sugita’s with the handheld gimbal taught by Casarez for the purpose of enabling a durable lens barrel holding apparatus in which the lens barrel can be easily attached and detached and held steadily without backlash, and preventing excessive load applied on the lens barrel (Sugita: [0059-0061, 0063, 0065]).

Regarding claim 2:
	Casarez and Sugita disclose and teach of the handheld gimbal of claim 1, wherein Sugita further discloses: the fixed member and the movable member partially match a shape of at least one component of the photographing device ((50), [0029]); and the fixed member and the movable member are configured to clamp the at least one component of the photographing device tightly when being closed to fix the photographing device (FIGS. 2, 4, 5; [0066]).

Regarding claim 3:
	Casarez and Sugita disclose and teach of the handheld gimbal of claim 2, wherein Sugita further discloses: the at least one component of the photographing device includes a lens ((50), [0029]).

Regarding claim 4:
	Casarez and Sugita disclose and teach of the handheld gimbal of claim 3, wherein Sugita further discloses: each of the fixed member and the movable member includes a curved part (FIGS. 1, 2, 5).

Regarding claim 5:
	Casarez and Sugita disclose and teach of the handheld gimbal of claim 1, wherein Sugita further discloses: the movable member is rotatably connected to the fixed member (at (11), [0032]).

Regarding claim 6:
	Casarez and Sugita disclose and teach of the handheld gimbal of claim 1, wherein Sugita further discloses: an end of the movable member is rotatably connected to an end of the fixed member; and the lock member is arranged at at least one of another end of the movable member or another end of the the fixed member (indicated below).

    PNG
    media_image2.png
    489
    872
    media_image2.png
    Greyscale


Regarding claim 9:
	Casarez and Sugita disclose and teach of the handheld of claim 6, wherein Sugita further discloses: the lock member includes a buckle assembly (FIG. 3) including a male buckle and a female buckle (indicated below), 

    PNG
    media_image3.png
    517
    816
    media_image3.png
    Greyscale

one of the male buckle and the female buckle being fixed at the other end of the movable member (female buckle is fixed at (2)), another one of the male buckle and the female buckle being fixed at the other end of the fixed member (male buckle is fixed at (1e)), and the male buckle being configured to be snapped into the female buckle to cause the movable member and the fixed member to close to clamp at least one component of the photographing device tightly (wherein “coil spring” (9) causes “fastening shaft member” (4) to snap into and make contact with “slanted surface” (2c) when “fastening holder member” (2) is inserted, [0039, 0043-0045, 0051]).

Regarding claim 10:
	Casarez and Sugita disclose and teach of the handheld gimbal of claim 1, wherein together Casarez and Sugita further disclose: the base body of the fixing base is located between the fixed member and the other end of the gimbal body (when combined, the (1d) of Sugita’s would be located between the (1e) of Sugita’s and (102) of Casarez’s).

Regarding claim 11:
	Casarez and Sugita disclose and teach of the handheld gimbal of claim 10, wherein together Casarez and Sugita further disclose: the fixing base includes a plurality of surfaces (Casarez: FIG. 1, the surfaces of the four walls); the fixed member is arranged at one of the plurality of surfaces (when combined, the (1e) of Sugita’s would be arranged and extends from one of the four walls of Casarez’s to be aligned with the lens barrel of the photographing device); and the plurality of surfaces enclose to form an accommodation space configured to accommodate the photographing device (Casarez: [0023]).

Regarding claim 15:
	Casarez and Sugita disclose and teach of the handheld gimbal of claim 1, wherein Sugita further discloses: a washer (FIG. 1, (14), (15), [0031, 0033]) is arranged at at least one of an inner side of the fixed member or an inner side of the movable member (NOTE: Applicant discloses in paragraph [0022] of the original disclosure that the “washer” may be made of an elastic material such as rubber and has the function of increasing friction between the lens and the fixed and movable members for a better grip and to avoid wear of the lens; Sugita discloses in paragraphs [0031, 0033] that the “band cloth” (14), (15) are designed for slippage and scratch prevention).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casarez (U.S. Publication No.: 2017/0192341) and Sugita et al. (U.S. Publication No.: 2005/0237635) as applied to claims 1-6, 9-11, and 15 above, and further in view of Coons et al. (U.S. Publication No.: 2015/0022717).
Regarding claim 7:
	Casarez and Sugita disclose and teach of the handheld gimbal of claim 6.
	Casarez and Sugita do not specifically disclose a lock buckle, an end of the lock buckle being rotatably connected to another end of the linkage and another end of the lock buckle including a reverse hook.33
	Coons teaches a latch (FIGS. 3-7) wherein: the other end of the movable member (FIG. 4A, (128)) includes a snap hook ((140)); the lock member is arranged at the other end of the fixed member ((102)) and includes: a linkage ((148)), an end of the linkage being rotatably connected to the other end of the fixed member (at (150))); and a lock buckle ((142)), an end of the lock buckle being rotatably connected (at (146)) to another end of the linkage and another end of the lock buckle including a reverse hook ((138)); the reverse hook of the lock buckle is configured to be clipped to the snap hook of the movable member (FIGS. 3, 4, 7, [0031-0033]); and the lock buckle is configured to press the fixed member to cause the movable member and the fixed member to close to clamp at least one component of the photographing device ((200), [0035, 0036]) tightly (“…draw hook lip end 138 and the panel hook lip 140 secure the door 130 to the first portion 102, [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Coons’ with the handheld gimbal taught by Casarez and Sugita for the purpose of providing a latching assembly that incorporates fewer parts thereby reducing costs and providing manufacturing simplicity; moreover, the latch can be applied to other products where two components are desired to be coupled together with a latch type configuration (Coons: [0048, 0049]). NOTE: Applicant discloses in paragraph [0021] of the original disclosure that the snap hook may be arranged either at the fixed member or the movable member, and the lock member (linkage and lock buckle) may be arranged at the other one of the fixed member or the movable member depending on which of the fixed or movable member that the snap hook is arranged at. 


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casarez (U.S. Publication No.: 2017/0192341) and Sugita et al. (U.S. Publication No.: 2005/0237635) as applied to claims 1-6, 9-11, and 15 above, and further in view of Maeno et al. (U.S. Patent No.: 4,666,274).
Regarding claim 8:
	Casarez and Sugita disclose and teach of the handheld gimbal of claim 6, wherein Sugita already discloses that the fastening mechanism is arranged at the other end of the movable member and at the other end of the fixed member as shown in FIGS. 2 and 3 of Sugita’s, and the fastening mechanism causes the movable member and the fixed member to close to clamp at least one component of the photographing device tightly, as explained above.
	Casarez and Sugita do not specifically disclose a sleeve ring rotatably connected to the other end of the fixed member and being configured to be clipped to the snap hook of the movable member.
	Maeno teaches a fastening mechanism (FIGS. 1, 4), comprising: a snap hook ((21)); and a sleeve ring ((19a)) rotatably connected and being configured to be clipped to the snap hook to clamp at least one component of the photographing device ((1)) tightly (C. 3 L. 36-46).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Maeno’s with the handheld gimbal taught by Casarez and Sugita for the purpose of providing a fastening mechanism that does not accidentally release even when a shock is given from the outside (Maeno: C. 1 L. 41-57).  NOTE: Similarly as explained above, Applicant discloses in paragraph [0021] of the original disclosure that the lock member (sleeve ring in this claim) may be not arranged at the fixed member but arranged at the movable member. Applicant has not established the criticalness of the sleeve ring being arranged at the fixed member versus being arranged at the movable member.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casarez (U.S. Publication No.: 2017/0192341) and Sugita et al. (U.S. Publication No.: 2005/0237635) as applied to claims 1-6, 9-11, and 15 above, and further in view of Zhao et al. (CN 204254205).
Regarding claim 12:
	Casarez and Sugita disclose and teach of the handheld gimbal of claim 11, wherein Casarez already discloses a side surface mounted at the other end of the gimbal body (indicated below).

    PNG
    media_image4.png
    307
    496
    media_image4.png
    Greyscale

	Casarez and Sugita do not specifically disclose that the top surface and the bottom surface extending from the side surface to two ends of the fixed member, respectively.
	Zhao teaches a fixing mechanism (FIGS. 1, 2), wherein the plurality of surfaces include: a front surface arranged with the fixed member; a side surface mounted at the other end of the gimbal body; and a top surface and a bottom surface perpendicular to the front surface and the side surface, the front surface extending from the side surface to the fixed member, and the top surface and the bottom surface extending from the side surface to two ends of the fixed member, respectively (indicated below).

    PNG
    media_image5.png
    552
    1265
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Zhao’s with the handheld gimbal taught by Casarez and Sugita for the purpose of providing a fixing mechanism that is relatively firm and reliable (Zhao: [0003]).

Regarding claim 13:
	Casarez, Sugita, and Zhao disclose and teach of the handheld gimbal of claim 12, wherein Casarez further discloses: the handheld member includes: a handle, a controller being arranged in the handle (FIGS. 1-5, 11, “…gimbal mount system 100 may also include a controller…”, [0023]); and a connection rod (indicated below; NOTE: Applicant discloses in the original disclosure that the “connection rod” (12) is a part of the “gimbal body” (1), not part of the “handheld member” (6)), 

    PNG
    media_image6.png
    460
    496
    media_image6.png
    Greyscale

an end of the connection rod being mounted to an end of the handle, and another end of the connection rod being mounted with the fixing base (FIGS. 1, 10A, 11); an electrical connection member is arranged on at least one of the side surface, the top surface, or the bottom surface of the base body of the fixing base (indicated below), and is configured to be electrically connected to the photographing device; and the photographing device is connected to the controller via the electrical connection member (“…gimbal mount system 100 may also include a controller configured to provide instructions to the gimbal 102 and/or the camera…”, [0023]).

    PNG
    media_image7.png
    319
    697
    media_image7.png
    Greyscale


Regarding claim 14:
	Casarez, Sugita, and Zhao disclose and teach of the handheld gimbal of claim 13, wherein Casarez further discloses that the electrical connection member includes at least one of an electrical connector, an electrical contact, or an electrical socket (indicated above, [0023]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299.  The examiner can normally be reached on MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852